          Case 1:20-cv-03617-ER Document 14 Filed 07/22/20 Page 1 of 3


                                                                                         San Francisco & New York



                                                                       Jonathan Kortmansky, Esq.
                                                                                                       Partner
                                                                                    kortmansky@braunhagey.com


                                           July 22, 2020

VIA ECF

The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

        Re:      Carbon Investment Partners, LLC, et al. v. Shira Bressler, No. 20-CV-03617


Dear Judge Ramos:


       We write on behalf of Plaintiffs Carbon Investment Partners, LLC, and Carbon Master
Fund, L.P. (collectively, “Carbon” or “the Fund”) in opposition to Defendant Shira Bressler’s
request for leave to file a motion to dismiss. As set forth below, Carbon has adequately alleged
each of its claims and Ms. Bressler’s proposed motion, if permitted, would fail as a matter of
law.

        Ms. Bressler’s protestations that Carbon’s claims against her are an attempt to gain
leverage over her husband (who has already been found liable by an arbitrator for defrauding
Carbon) are not well grounded. As set forth in more detail below, and as pled in Carbon’s
complaint, Ms. Bressler knowingly forged Carbon’s consent on banking documents to permit her
husband to illegally transfer funds to an illegally opened brokerage account for the pecuniary
benefit of the Bressler family. Ms. Bressler has admitted under oath that when she received
notice that the fraud had been uncovered, she immediately transferred hundreds of thousands of
dollars to trusts in an attempt to shield those assets. The letter submitted by Ms. Bressler ignores
these allegations in requesting permission to file a motion.

   I.         The Complaint States a Claim for Fraud

       “Under New York law, to state a claim for fraud a plaintiff must demonstrate: (1) a
misrepresentation or omission of material fact; (2) which the defendant knew to be false; (3)
which the defendant made with the intention of inducing reliance; (4) upon which the plaintiff
reasonably relied; and (5) which caused injury to the plaintiff.” Abu Dhabi Comm’l Bank v.
Morgan Stanley & Co., 651 F. Supp. 2d 155, 171 (S.D.N.Y. 2009). Ms. Bressler sole contention



                                                                   San Francisco                           New York
                                                   351 California St., 10th Floor         7 Times Square, 27th Floor
                                                       San Francisco, CA 94104             New York, NY 10036-6524
                                                     Tel. & Fax: (415) 599-0210           Tel. & Fax: (646) 829-9403
          Case 1:20-cv-03617-ER Document 14 Filed 07/22/20 Page 2 of 3

July 22, 2020
Page 2


is that Carbon has failed to allege a material misrepresentation sufficient to state a fraud claim.
But Ms. Bressler fails to address the most significant and damning facts alleged in Carbon’s
complaint.

        In specific, Carbon’s theory of fraud is not simply that Ms. Bressler “sign[ed] her
husband’s name to a document.” (Ltr. at 3.) Rather, Ms. Bressler forged Carbon’s authorization
on a document that purported to give her husband authority to transfer funds from Carbon’s
prime brokerage accounts without requiring a second signature. (Compl. ¶ 29.) Ms. Bressler
(who is a sophisticated transactional lawyer practicing at Latham & Watkins LLP) knew that her
husband was not authorized to alter his wiring authority under the Fund’s operating agreement
because Ms. Bressler had edited, reviewed, and signed that agreement. (Id. ¶ 30.) Despite that
knowledge, Ms. Bressler forged Carbon’s authorization to obtain a pecuniary benefit to her
family—namely, so that her husband could wire money out of the Fund to pay off $1.4 million in
debt. (Id. ¶ 33.) Then, when Ms. Bressler’s husband was ordered to turn over his laptop in
discovery, he forensically destroyed the device and all of its data in an attempt to cover his
tracks, with Ms. Bressler’s knowledge and urging. (Id. ¶¶ 42-43.)

        These allegations identify the time, place, speaker, and the content of the
misrepresentations, and thus satisfy Rule 9(b)’s requirement that fraud claims be pled with
particularity. Abu Dhabi Comm’l Bank, 651 F. Supp. 2d at 171. Carbon has therefore alleged a
material misrepresentation sufficient to state its fraud claim, and Ms. Bressler’s argument to the
contrary fails.

   II.     The Complaint States a Claim for Aiding and Abetting Fraud

        To state a claim for aiding and abetting fraud, “a plaintiff must plead facts showing the
existence of a fraud; defendant’s knowledge of the fraud; that the defendant provided substantial
assistance to advance the fraud’s commission, and damages.” Pension Comm. of Univ. of
Montreal v. Banc of Am. Secs., LLC, 446 F. Supp. 2d 163, 201 (S.D.N.Y. 2006). Ms. Bressler
contends that Carbon’s aiding and abetting claim fails to allege knowledge of her husband’s
fraud. (Ltr. at 3.)

        Contrary to Ms. Bressler’s argument, the allegations set forth above amply show the
requisite knowledge. In addition, Carbon’s complaint specifically alleges that Ms. Bressler had
“knowledge that Mr. Bressler was defrauding his partners and investors in order to steal millions
of dollars for his and his family’s benefit.” (Compl. ¶ 47.) The complaint further alleges that Ms.
Bressler

                knew that the Fund had forbidden Mr. Bressler from exercising
                single-signatory control over the Fund’s accounts because
                Defendant signed the Fund’s operating agreement, and reviewed
                and explained that agreement to her husband. [Citations.]
                Nevertheless, Defendant forged the document that allowed Mr.
                Bressler to wire assets out of the Fund without his partners’
                knowledge—an act that Defendant knew Mr. Bressler had no
                authorization to do.
          Case 1:20-cv-03617-ER Document 14 Filed 07/22/20 Page 3 of 3

July 22, 2020
Page 3


(Id. ¶ 48.) Notably, Ms. Bressler’s letter fails to address any of these allegations, which are
sufficient to state a claim for aiding and abetting fraud.

   III.    The Complaint Adequately Alleges Fraudulent Conveyance

        As alleged in the Complaint, Ms. Bressler is liable to Carbon for fraud and aiding and
abetting fraud, and her transfer of hundreds of thousands of dollars to trusts in order to shield
those assets from Carbon thus constitutes a fraudulent conveyance as to Carbon. (Compl. ¶¶ 44-
46.) In response, Ms. Bressler argues only that Carbon does not have standing as a creditor to
bring a fraudulent conveyance claim because it “failed to allege a plausible substantive cause of
action for fraud against Ms. Bressler.” (Ltr. at 3.) As set forth above, whether analyzed under
the rubric of fraud simpliciter or aiding and abetting fraud, Carbon’s complaint states viable
claims against Ms. Bressler. Accordingly, Ms. Bressler’s contention that Carbon’s fraudulent
conveyance claim cannot survive is meritless.

                                  *               *               *

         In sum, Carbon’s complaint easily satisfies the federal pleading standards, and Ms.
Bressler’s contemplated motion would serve no end other than to increase the parties’ costs of
litigating this dispute and waste judicial resources that are better directed elsewhere. Carbon
therefore respectfully opposes Ms. Bressler’s request for leave to file the motion.




                                          Very truly yours,



                                       Jonathan Kortmansky
